TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00742-CV



                                    In re Donald Eugene Barrett


                      ORIGINAL PROCEEDING FROM BLANCO COUNTY



                                                ORDER


PER CURIAM

                Relator has filed a petition for writ of habeas corpus, complaining of the trial court’s

judgment finding him in contempt and ordering him confined for one day beginning at 6:00 p.m.

today. See Tex. R. App. P. 52.8. The trial court’s order of enforcement and contempt and suspension

of commitment is stayed until further order of this Court. See Tex. R. App. P. 52.10(b). The Court

requests that the real party in interest file a response to the petition for writ of habeas corpus by 5:00

p.m. on Wednesday, November 13, 2013.

                It is ordered on November 8, 2013.



Before Chief Justice Jones, Justices Puryear and Field